DETAILED ACTION

Status of Claims
This action is a non-final office action in response to the claims filed on 06/21/2021.
Claims 1 – 13 are currently pending and have been examined on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 06/16/2021 was filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 10, drawn to a system for unlocking a receptacle during an item delivery, classified in G06Q 10/0835.
II. Claims 11 – 12, drawn to a method for adjusting the ambient conditions of a delivery receptacle, classified in G06Q 10/0832.
III. Claim 13, drawn to a delivery receptacle with a controllable disinfecting light, classified in G06Q 10/083.
The inventions are independent or distinct, each from the other because:
Inventions I, II, & III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case,  

Subcombination I has separate utility such as a system with separate utility in “Shipping - Relationships between shipper or supplier and carrier.” This invention is shown as a different invention with its own unique mode of operation performed by the backend server 1106 (Fig. 11), and as described in paras 0081 – 0083 of the instant specification, and includes the unique, non-overlapping functionality of “receive, from a retailer server, information on an item to be delivered to an address, wherein the retailer server is providing delivery instructions to a carrier server; receive, from the carrier server, a request to unlock a lock of a secured container; determine whether the request is authenticated using the information in the request from the carrier server; and send an unlock signal to the delivery box in response to the request being authenticated, such that when the unlock signal is sent to the delivery box, the delivery box is remotely unlocked in response thereto.” 

Subcombination II has separate utility such as a method with separate utility in “Shipping - Special goods or special handling procedures” This invention is shown as a different invention with its own unique mode of operation performed by the “thermal control system 700,” and as decribed in paras. 0046 – 0053 of the instant specification, Fig. 4 and paras 0062 – 0063, and includes the unique, non-overlapping functionality of “receiving a preset temperature for a first compartment of a delivery box, the delivery box comprising the first compartment and a second compartment that are separated from each other; detecting a first temperature in the first compartment; cooling the first compartment using a cooling system and a fan in response to detecting that the first temperature is higher than the preset temperature, or heating the first compartment in response to detecting that the first temperature is lower than the preset temperature.”

Subcombination III has separate utility such as a system with separate utility in “Shipping.” This invention is shown as a different invention with its own unique mode of operation performed by the UV LED controller as described in paras 0043 – 0044 of the instant specification, and includes the unique, non-overlapping functionality of “a UV LED configured to be activated to disinfect the interior when the access door is closed relative to the container; and a controller that controls the UV LED, wherein the controller is connected to a network and a user is configured to control the controller over the network.” See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) 	the inventions have acquired a separate status in the art in view of their different classification;
(b) 	the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) 	the inventions require a different field of search; 
(d) 	the prior art applicable to one invention would not likely be applicable to another invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with R. Brian Drozd on 05/05/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1 – 10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11 – 13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the delivery box" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 

In addition, claims 2 – 10 are rejected for inheriting, while failing to remedy, the deficiencies of claim 1. 

Claims 3 – 10 recites the limitation "the server" in the preambles.  There is insufficient antecedent basis for this limitation in the claims.

Claim 6 recites the limitation "the new unique user ID code" in the second limitaiton.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US 20210298508 A1), in view of Steves et al. (US 20190236522 A1).

As per claim 1, Chowdhury discloses a system comprising: a backend server ([0023], backend server “Center” 402) configured to:

Regarding the following limitation, 

	• receive, from a retailer server, information on an item to be delivered to an address, wherein the retailer server is providing delivery instructions to a carrier server,

Chowdhury, in [0023], discloses a backend server. To the extent to which Chowdhury does not appear to explicitly disclose wherein the backend server, as well as a carrier server, receive delivery instructions for an item to be delivered, Steves teaches this element. For example, see Steves, in [0032], teaches that a merchant computer sends a “delivery plan” to multiple carrier computing systems 410, which necessarily include a carrier computer as well as a second computer. As per [0026] & [0029], the delivery plan includes information on an item to be delivered to an address from a retailer.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the backend server of Chowdhury for the second computer of Steves. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Steves in the invention of Chowdhury with the motivation to ensure that “all parties may be apprised of one or more portions of the delivery plan,” as evidenced by Steves, in [0032].

Regarding the following limitation: wherein the backend server is configured to:

	• receive, from the carrier server, a request to unlock a lock of a secured container,

Chowdhury, in [0050], discloses receiving, from the courier device, a request to unlock a lock of a secured container as described in at least [0017] & [0048] – [0049]. To the extent to which Chowdhury does not appear to disclose receiving this request from the carrier server, Steves, in at least [0032], teaches a carrier server (e.g., carrier system 410).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the carrier server of Steves for the courier device of Chowdhury. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Chowdhury further discloses:

	• determine whether the request is authenticated using the information in the request from the carrier server; and send an unlock signal to the delivery box in response to the request being authenticated, such that when the unlock signal is sent to the delivery box, the delivery box is remotely unlocked in response thereto (See Fig. 9 and [0046] – [0047], [0049], & [0051] – [0052], noting that the backend server 402 authenticates the unlock request and then remotely unlocks the delivery box.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury / Steves, in view of Richardson et al. (US 20170286905 A1).

As per claim 2, Chowdhury / Steves disclose the limitations of claim 1. To the extent to which Chowdhury does not appear to disclose the following limitations, 

	• wherein the server is further configured to: receive climate instructions for the interior of the delivery box,

Chowdhury, in [0040] & Fig. 8, discloses wherein the server receives an authorization from a user device of the user associated with the delivery box. To the extent to which Chowdhury does not appear to disclose receiving climate instructions from the user, Richardson, in [0037], teaches climate instructions for the interior of the delivery box.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the climate instructions of Richardson for the authorization of Chowdhury. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Richardson in the invention of Chowdhury / Steves “in order to prepare the environment, including the temperature, before the parcel arrives,” as evidenced by Richardson, in [0037].

To the extent to which Chowdhury does not appear to disclose the following limitation, Richardson teaches:

• forward the climate instructions to the delivery box so that the climate of the delivery box is controlled based on the received climate instructions (See [0037], noting that parcel box management server 140 sends “a preferred temperature” to the delivery box, “enabling parcel box 210 to provide a preferred environment for the parcel until it is removed.” As per [0027], “parcel box management server 140” is a backend server.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Richardson in the invention of Chowdhury / Steves “in order to prepare the environment, including the temperature, before the parcel arrives,” as evidenced by Richardson, in [0037].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury / Steves / Richardson, in view of Loubriel (US 20170083862 A1).

As per claim 3, Chowdhury / Steves / Richardson disclose the limitations of claim 2. Regarding the following limitation,

	• wherein the server is further configured to: receive order information from a server of a retailer based on an order placed by a user with the retailer, 

Chowdhury, in [0023], discloses a backend server. To the extent to which Chowdhury does not appear to explicitly disclose wherein the backend server receives order information from a server of a retailer based on an order placed by a user with the retailer, Loubriel teaches wherein the carrier system receives order information from a server of a retailer based on an order placed by a user with the retailer in [0110], noting that “the vendor computing entity 120 may generate order information/data, as shown in Block 607, and transmit the order information/data to the carrier system 100.”

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the backend server of Chowdhury for the carrier system of Loubriel. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Loubriel in the invention of Chowdhury / Steves / Richardson with the motivation to “provide on-demand, same-day, and other delivery services,” as evidenced by Loubriel, in [0003].

To the extent to which Chowdhury does not appear to disclose the following limitation, 

	• wherein the climate instructions are received from a server of the retailer where the order is originating or from a user device of the user associated with the delivery box,

Chowdhury, in [0040] & Fig. 8, discloses wherein the server receives an authorization from a user device of the user associated with the delivery box. To the extent to which Chowdhury does not appear to disclose receiving climate instructions from the user, Richardson, in [0037], teaches climate instructions for the interior of the delivery box.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the climate instructions of Richardson for the authorization of Chowdhury. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Richardson in the invention of Chowdhury / Steves “in order to prepare the environment, including the temperature, before the parcel arrives,” as evidenced by Richardson, in [0037].

Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury / Steves, in view of Loubriel (US 20170083862 A1), in view of Vij et al. (US 20190019135 A1).

As per claim 4, Chowdhury / Steves disclose the limitations of claim 1. Regarding the following limitation,

	• wherein the server is further configured to: receive an order comprising order information,

Chowdhury, in [0023], discloses a backend server. To the extent to which Chowdhury does not appear to explicitly disclose wherein the backend server receives order information, Loubriel teaches wherein the carrier system receives order information from a server of a retailer based on an order placed by a user with the retailer in [0110], noting that “the vendor computing entity 120 may generate order information/data, as shown in Block 607, and transmit the order information/data to the carrier system 100.”

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the backend server of Chowdhury for the carrier system of Loubriel. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Loubriel in the invention of Chowdhury / Steves / Richardson with the motivation to “provide on-demand, same-day, and other delivery services,” as evidenced by Loubriel, in [0003].

To the extent to which Chowdhury does not appear to disclose the following limitation, Loubriel teaches:

	• determine a user associated with the order based on user information in the order information (See [0110], noting that the order information/data identifies “contact information/data for the customer.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Loubriel in the invention of Chowdhury / Steves / Loubriel with the motivation to “provide on-demand, same-day, and other delivery services,” as evidenced by Loubriel, in [0003].

Chowdhury further discloses:

	• wherein the user is associated with a delivery box ([0051] & [0059], the user receives notifications associated with his/her delivery box.).

To the extent to which Chowdhury does not appear to disclose the following limitation, Vij teaches:

	• send the order to the user (See [0029], noting sending an order notification to a user.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Loubriel in the invention of Chowdhury / Steves / Loubriel with the motivation “to confirm the recipient's acceptance of the delivery order,” as evidenced by Vij ([0005]).

As per claim 5, Chowdhury / Steves / Loubriel / Vij disclose the limitations of claim 4. To the extent to which Chowdhury does not appear to disclose the following limitation, Vij teaches:

	• wherein the server is further configured to: reject the order in response to receiving a reject response from the user after the order has been sent to the user (See [0029], noting sending an order notification to a user, and that “If the recipient rejects the delivery order… the delivery order is cancelled.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Loubriel in the invention of Chowdhury / Steves / Loubriel with the motivation “to confirm the recipient's acceptance of the delivery order,” as evidenced by Vij ([0005]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury / Steves / Loubriel / Vij, in view of Hall et al. (US 20200027054 A1), in view of Zhu (US 20180365641 A1). 

As per claim 6, Chowdhury / Steves / Loubriel / Vij disclose the limitations of claim 4. To the extent to which Chowdhury does not appear to disclose the following limitations, Hall teaches wherein the server is further configured to:

	• receive a request, from the retailer server, for a unique user ID code associated with the order ([0059], the merchant 104 may request an access code from the server 108);

	• generate the new unique user ID code ([0080], “an access code generation module 804 may generate an access code”), and

	• associate the unique user ID code with the user ([0080] & [0082], the tracking number user to generate the access code is linked with the user. Also [0051], the server “may store information such as customer information (such as a customer ID), each tracking number associated with the customer, the access code associated with each tracking number, parameters associated with each access code, and the like.”);
	
	• transmit the unique user ID code to the retailer server so that the retailer server can send the unique user ID code along with the order information to a carrier server ([0059], “the merchant 104 may request an access code from the server 108. Once the access code is received, the merchant 104 may provide the access code to the shipper 106 for use with the tracking number.” As per Fig. 2, the unique user ID code along with the “customer info,” which is interpreted as order information, are sent from the merchant to the carrier. As per [0048], order information includes customer information such as “name, address, payment information, and the like.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Hall in the invention of Chowdhury / Steves / Loubriel / Vij with the motivation “to efficiently deliver goods to recipients even when recipients are unavailable to receive delivery,” as evidenced by Hall ([0006]).

Regarding the following limitation, 

	• receiving the unique user ID code from the carrier server indicating the carrier server wishes to unlock the delivery box indicating the order is ready to be physically delivered into the delivery box; in response to verifying the unique user ID code received from the carrier server, identifying and sending an unlock command to the delivery box associated with the unique user ID,

To the extent to which Chowdhury does not disclose a carrier server, Steves, in at least [0032], teaches a carrier server (e.g., carrier system 410). Rationale to combine Steves persists. To the extent to which neither Chowdhury nor Steves appear to disclose receiving and verifying an access code, Zhu, in [0192], teaches wherein “logistics management system” (i.e., backend server as per at least [0106]) “can also authenticate the courier to access the electronic locker arrangement based on a code provided to the electronic locker arrangement by the courier,” and that “after the logistics management system authenticates the courier to access the electronic locker arrangement, the logistics management system can send a signal to the electronic locker arrangement to open a locker that has been designated to store the item.” 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the carrier server of Steves for the electronic locker arrangement of Zhu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Zhu in the invention of Chowdhury / Steves / Loubriel / Vij / Hall with the motivation to “provide secure drop off and delivery of items to recipients,” as evidenced by Zhu, in [0027].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury / Steves, in view of Ruth et al. (US 20200387863 A1).

As per claim 7, Chowdhury / Steves disclose the limitations of claim 1. Regarding the following limitation, 

	• wherein the server is further configured to: receive a request from the user to unlock the delivery box; and in response to validating that the request is received from an authenticated device or user, sending an unlock command to the delivery box,

Chowdhury, in Fig. 10 & [0061] – [0065], describes a process in which the server receives a request from the user to unlock the delivery box, and in response to confirming that “unlock conditions are met,” the server sends an unlock command to the delivery box. To the extent to which Chowdhury does not appear to disclose wherein the confirming that the “unlock conditions are met” involves validating that the request is received from an authenticated device or user, Ruth teaches this element in Fig. 2 & [0040] – [0041], noting that “the unlock request 213 includes the container identifier, credentials (e.g., a username, a password, biometric information, or a combination thereof) of the recipient,” and that “The delivery management server 252, in response to receiving the unlock request 213 and authenticating the recipient, sends an unlock command 215 to the container manager 132.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ruth in the invention of Chowdhury / Steves with the motivation to provide increased security by ensuring delivery is made to the expected recipient.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury / Steves, in view of in view of Loubriel (US 20170083862 A1), in view of Kulkarni et al. (US 20180137454 A1).

As per claim 8, Chowdhury / Steves disclose the limitations of claim 1. Regarding the following limitation,

	• wherein the server is further configured to: receive, from a retailer server, order information associated with an order a user placed with a retailer associated with the retailer server,

Chowdhury, in [0023], discloses a backend server. To the extent to which Chowdhury does not appear to explicitly disclose wherein the backend server receives order information, Loubriel teaches wherein the carrier system receives order information from a server of a retailer based on an order placed by a user with the retailer in [0110], noting that “the vendor computing entity 120 may generate order information/data, as shown in Block 607, and transmit the order information/data to the carrier system 100.”

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the backend server of Chowdhury for the carrier system of Loubriel. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Loubriel in the invention of Chowdhury / Steves with the motivation to “provide on-demand, same-day, and other delivery services,” as evidenced by Loubriel, in [0003].

To the extent to which Chowdhury does not disclose the following limitation, Kulkarni teaches:

	• identify the user and the delivery box based on the received order information ([0092], “order information associated with the item” identifies “a delivery location (e.g., physical address, locker address, etc.)” and “contact information and personally-identifying information describing the entity that ordered the item (e.g., person, organization, business, etc.).”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Kulkarni in the invention of Chowdhury / Steves / Loubriel with the motivation to “prevent item theft,” as evidenced by Kulkarni ([0009]). 

Regarding the following limitation: wherein the backend server is configured to:

	• receiving a request to unlock the delivery box from a carrier server indicating the order is ready to be physically delivered into the delivery box by a carrier,

Chowdhury, in [0050], discloses receiving, from the courier device, a request to unlock a lock of a secured container as described in at least [0017] & [0048] – [0049]. To the extent to which Chowdhury does not appear to disclose receiving this request from the carrier server, Steves, in at least [0032], teaches a carrier server (e.g., carrier system 410).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the carrier server of Steves for the courier device of Chowdhury. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Chowdhury further discloses:

	• in response to verifying the request, identifying the delivery box and sending an unlock command to the delivery box (See Fig. 9 and [0046] – [0047], [0049], & [0051] – [0052], noting that the backend server 402 authenticates the unlock request and then remotely unlocks the delivery box.).

Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury / Steves, in view of in view of Zhu (US 20200250614 A1).

As per claim 9, Chowdhury / Steves disclose the limitations of claim 1. Regarding the following limitation,

	• receive, from a carrier server, delivery information associated with an order a user placed with a retailer,

Chowdhury does not disclose, however Steves, in [0032], teaches a carrier server 410. Rationale to combine Steves persists.  To the extent to which neither Chowdhury nor Steves discloses receiving delivery information, Kulkarni, in [0195], teaches receiving, from a recipient, delivery information associated with an order a user placed with a retailer.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the carrier server of Steves for the recipient of Zhu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Zhu in the invention of Chowdhury / Steves with the motivation to “identify lockers that are available to store items related to new requests for delivery in real-time to provide efficient use of the lockers,” as evidenced by Zhu, in [0029].

To the extent to which Chowdhury does not disclose the following limitation, Zhu teaches:

	• identify the user and the delivery box based on the delivery information ([0195], “delivery information” identifies “an identifier of the recipient” and “a request for delivery of the item via an electronic locker arrangement,” as well as “a location of the recipient.” As per [0029] & [0033], a locker is identified based on the location of the recipient as provided in the “delivery information.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Zhu in the invention of Chowdhury / Steves with the motivation to “identify lockers that are available to store items related to new requests for delivery in real-time to provide efficient use of the lockers,” as evidenced by Zhu, in [0029].

Regarding the following limitation: wherein the backend server is configured to:

	• receiving a request to unlock the delivery box from the carrier server indicating the order is ready to be physically delivered into the delivery box by a carrier,

Chowdhury, in [0050], discloses receiving, from the courier device, a request to unlock a lock of a secured container as described in at least [0017] & [0048] – [0049]. To the extent to which Chowdhury does not appear to disclose receiving this request from the carrier server, Steves, in at least [0032], teaches a carrier server (e.g., carrier system 410).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the carrier server of Steves for the courier device of Chowdhury. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Chowdhury further discloses:

	• in response to verifying the request, sending an unlock command to the delivery box (See Fig. 9 and [0046] – [0047], [0049], & [0051] – [0052], noting that the backend server 402 authenticates the unlock request and then remotely unlocks the delivery box.).

As per claim 10, Chowdhury / Steves / Zhu disclose the limitations of claim 9. Chowdhury further discloses wherein the server is further configured to:

	• send, to the user device, a request based on the delivery information ([0051], the server 402 sends a request to the user based on a courier performing a delivery according to the receptacle identified in the delivery information (e.g., the delivery information as in Zhu as explained in claim 9), for the user to confirm the delivery.);

	• request, from the user device, authorization for the carrier to access the delivery box ([0051], “The Center (402) notifies the User (405) about a new package delivery and requests confirmation for opening the Box (404) door”); and 

	• only in response to receiving authorization from the user device, sending an unlock command to the delivery box ([0053], “The Center (402)… unlocks the Box (404) door if the User (405) approved the opening.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628